LATTIMORE, Judge.
Conviction for assault to rob; punishment, two years in the penitentiary.
The record is devoid of any bills of exception. The facts are in a condition of conflict. The State’s testimony, if believed by the jury, unquestionably made out a case of assault with intent to rob. The testimony for the appellant amounted to a denial of the State’s case, and an effort to prove an alibi. The reconciliation of conflicts in testimony is a matter for the jury. The testimony of the State witnesses, if true, made out a complete case. The use of the word “attempt” in the indictment instead of the word “intent” does not vitiate same. Atkinson v. State, 30 S. W., 1064; Runnels, v. State, 30 S. W., 1065.
No error appearing, the judgment will be affirmed.

Affirmed.